Case 4:18-cv-00247-ALM Document 163 Filed 04/29/20 Page 1 of 1 PageID #: 3695



                IN THE UNITED STATES DISTRICT FOR THE
                     EASTERN DISTRICT OF TEXAS,
                          SHERMAN DIVISION

   JASON LEE VAN DYKE,            §
       Plaintiff,                 §
                                  §
   v.                             §
                                  §                        NO. 4:18-CV-247-ALM
   THOMAS CHRISTOPHER             §
   RETZLAFF, a/k/a DEAN           §
   ANDERSON, d/b/a VIAVIEW FILES, §
   L.L.C., and VIAVIEW FILES,     §
         Defendant                §

                                       ORDER
        The Court, having considered Defendant Thomas Retzlaff’s motion to
. quash plaintiff Jason Van Dyke’s March 27, 2020 subpoena duces tecum to

  Automattic, Inc., d/b/a Wordpress (Dkt. #161), and the response thereto, finds the

  motion should be and is hereby DENIED as moot.
        IT IS SO ORDERED.
         SIGNED this 29th day of April, 2020.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE
